               Case 19-11292-JTD              Doc 1049-5          Filed 12/30/19         Page 1 of 1




                                                    EXHIBIT E

                                         List of Non-Released Parties1

Non-Released Parties:

    1.       Paul Burnett

    2.       James Doroz

    3.       Elizabeth Gorski

    4.       Joseph Hennessy

    5.       Yoshiko Jamison

    6.       Vikram Malhotra

    7.       Angela Matt

    8.       Lisa McBride

    9.       Andrea Miele

    10.      Neha Parikh

    11.      Alexandra (Gandara) Peterson

    12.      Priscilla Sandoval

    13.      Thomas Udicious

    14.      Caitlin Whitaker




1
  The inclusion of any party on this list of Non-Released Parties is not an indication that any such party has been, or
will be, accused of, or has committed any, wrongful conduct. If no action has been instituted against a party on this
list within one (1) year of the Effective Date of the Plan, such party shall be released in accordance with the Plan.


RLF1 22659155v.1
